Citation Nr: 1200385	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-33 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic disability due to carbon monoxide exposure, to include breathing problems and memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to December 1962.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Board reopened this case and remanded it for further development, including obtainment of VA treatment records from the VAMC in Lake City, Florida, and to schedule appropriate VA examinations.  


FINDING OF FACT

The competent and credible evidence does not show that the Veteran has a chronic disability due to carbon monoxide exposure in service.


CONCLUSION OF LAW

A chronic disability due to carbon monoxide exposure was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board acknowledges that the appellant was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  

In compliance with the Board's August 2011 remand, VA obtained the Veteran's VA treatment records dated from November 2007 to August 2011 and scheduled the Veteran for respiratory and mental disorders examinations.  These examinations are deemed adequate.  Indeed, the examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed thorough clinical evaluations and provided well-reasoned medical nexus opinions.  Thus VA has complied with the August 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Further regarding the duty to assist, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Direct service connection requires competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, the Veteran's service treatment records show that he was overcome by carbon monoxide while welding in a poorly ventilated area in March 1958.  Thus the in-service injury requirement has been satisfied with regard to that carbon monoxide exposure.

Service connection also requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  In this regard, the Veteran has claimed associated respiratory problems, specifically COPD.  He also contends that he has memory loss attributable to his in-service carbon monoxide exposure.  A chest x-ray in May 2003 revealed mild chronic obstructive pulmonary disease (COPD).  This diagnosis is confirmed by the VA treatment records and the September 2011 VA respiratory examination.  Likewise, the Veteran's complaints of memory loss are documented in the VA treatment records and the September 2011 VA mental disorders examination.  The examiner found the Veteran's self-report of memory loss difficulties to be inconsistent with his cognitive performance at the time of the examination.  Specifically, the Veteran was able to recall in detail his interactions with VAMC and was able to give a detailed account of the ingredients in his homemade soup.  The ability to recall this information from memory was inconsistent with his complaints of memory loss.  Nevertheless, the Veteran is competent to report memory loss, and he is found to be credible, despite the results of the September 2011 examination.  Thus, the current disability requirement is deemed to have been met with regard to both COPD and memory loss.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  Considering the respiratory symptoms first, 
two respiratory disabilities, obstructive sleep apnea and COPD, have been shown during the appeals period.  With respect to the sleep apnea, a VA examiner in May 2006 found no connection to the in-service carbon monoxide exposure.  In so finding, the examiner indicated that the medical literature showed no relationship between apnea and carbon monoxide exposure or poisoning.  Regarding the COPD, a VA examiner in September 2011 opined that the COPD was not due to in-service carbon monoxide exposure.  In so finding, the examiner noted that the usual effect of carbon monoxide poisoning was a deformation and leftward shift of the oxyhemoglobin curve and impairment of tissue oxygen delivery, which are usually confined to temporary alterations in mental state.  The evidence of record failed to show that the Veteran experienced any of the severe symptoms associated with significant exposure within one year of such exposure.  The examiner also noted the Veteran's long smoking history during his career as a truck driver and attributed any chronic carbon monoxide exposure to that habit.  
The record does not contain any other medical opinion that positively links the Veteran's current respiratory complaints to his military service.  

Similarly, the record lacks a positive medical opinion associating the Veteran's current memory loss with his carbon monoxide poisoning during active service.  Indeed, in September 2011, the Veteran underwent a VA mental disorders examination.  The examiner opined that the Veteran's memory loss was not caused by or the result of his active service.  Specifically, the examiner found no objective evidence of chronic memory problems stemming for the Veteran's in-service carbon monoxide exposure and his subjective history on the subject noted a recent (within five years) onset of symptoms.  He reported having no memory complaints during his long post-service career as a truck driver.  The examiner found that the Veteran's memory decline could be attributed to many other factors, including his age, sleep apnea, vascular problems affecting the brain, and pain medication.  

The VA opinions of record were offered following a review of the claims file and an objective examination of the Veteran.  Moreover, they were accompanied by clear rationale.  For these reasons, such opinions are deemed highly probative.
Again, those opinions are not refuted elsewhere in the record.  Thus, the medical nexus requirement has not been satisfied with regard to either claim.

The Veteran himself believes that his COPD and memory loss were caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this case, the Veteran alleges continuity of memory loss and breathing problems following service.  However, his October 1962 separation examination does not note a lung or neurologic abnormality and the accompanying chest x-ray was negative.  The record is then silent as to treatment for either disorder until a September 1975 VA consultation and examination, which referenced chest pain.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
  
The Board acknowledges that the absence of contemporaneous documentation of treatment, in and of itself, does not preclude a finding of continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, it is found significant that, at the time of his examination in 1975, he did not then report a history involving shortness of breath.  Given this, and given the normal objective findings upon separation from service, the Board finds that the statements as to continuous symptoms since discharge are not credible.  Rather, it appears that the reported complaints have been attributed to sleep apnea, which the medical evidence indicates would not be related to carbon monoxide exposure, and also to coronary issues.  See e.g., VA Treatment Records March 2008, September 2008.  Such coronary disorder is deemed beyond the scope of the instant claim.  

With regard to the memory loss claim, an April 2006 lay statement from a fellow serviceman indicated that he and the Veteran had "lost several days of memory" after inhaling carbon monoxide fumes blown in by the wind.  However, without questioning the veracity of that statement, the record nevertheless fails to demonstrate any continuity of symptoms from service to the present day.  Indeed, 
the Veteran stated to the VA examiner in September 2011 that he first noticed a decline in his memory about 3 to 5 years prior to the examination.  As this statement was made to a medical professional in the course of an evaluation, it is deemed highly probative.  Moreover, to the extent it contradicts his earlier August 2006 statement indicating continuous symptoms, the history provided at the VA examination is found to have the greatest probative weight.  Accordingly, continuity of symptomatology is not here established as to the Veteran's memory loss.

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for a chronic disability due to carbon monoxide exposure.  The medical evidence of record finds against a causal connection between the claimed COPD and memory loss symptoms and the Veteran's in-service exposure to carbon monoxide.  Moreover, as discussed in detail above, the weight of the evidence is against a finding of continuous symptomatology since service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a chronic disability due to carbon monoxide exposure, to include breathing problems and memory loss, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


